Citation Nr: 0832072	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  02-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1963 and from April 1964 to March 1967.  He is the 
recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In December 2006, the Board 
remanded the appeal to the agency original jurisdiction (AOJ) 
for additional development, and it now returns to the Board 
for appellate review.

In his August 2002 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  In September 2006, the veteran 
withdrew his request for such hearing.  As no further 
communication from the veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2007)


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2.  A right hand disorder was not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.

3.  Service-connected bilateral hearing loss is manifested by 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated 
by the veteran's active-duty military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2. The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in September 2001 with regard to his 
service connection claim and in November 2001 with regard to 
his increased compensation claim, both prior to the initial 
unfavorable AOJ decision issued in June 2002.  Additional 
letters were sent in October 2002 and December 2006.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Even so, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to submit evidence in support of his claims.  
The December 2006 letter requested that he send any relevant 
evidence in his possession to VA.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in November 2001 informed 
the veteran the he must show that his service-connected 
disability had increased in severity, of how VA would assist 
him in developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  However, only the 
December 2006 notice advised him as to the evidence necessary 
to establish service connection for his right hand disorder 
and to submit evidence of how his hearing loss disability 
affects his work and daily life.  No notice apprised him of 
diagnostic codes relevant to his hearing loss disability, 
although Diagnostic Code 6100 was detailed in the October 
2002 statement of the case (SOC).  

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in June 
2008 the veteran was afforded an SSOC, thereby resolving the 
problem of inadequate timing with regard to the December 2006 
letter.  Therefore, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision with regard 
to his claim for service connection for a right hand 
disorder.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that the veteran has been afforded 
multiple VA examinations at which the testing process and the 
importance of reliable responses on his part were explained 
thoroughly.  Thus, although the veteran was not provided with 
notice of the charts used for the evaluation of hearing loss 
under Diagnostic Code 6100, the Board determines that a 
reasonable person would have understood that his rating 
evaluation was dependent on his ability to discern sounds and 
speech at specific decibels.  Therefore, the Board finds that 
the lack of notice of diagnostic codes is not prejudicial.  
Id.  

With regard to the notice requirements under Dingess/Hartman, 
the December 2006 VCAA letter provided proper notice as to 
disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice.  The 
question of disability ratings with regard to the increased 
rating claim is addressed above, and as the Board herein 
concludes that the preponderance of the evidence is against 
the veteran's claims, any questions as to the assignment of a 
disability rating for his service connection claim and 
effective dates for either claim are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores at 41, citing Mayfield, 
444 F.3d at 1333.  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of April 2002, October 2002, and December 2002 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
indicated that he receives all treatment at the VA Medical 
Center (VAMC) in Huntington, West Virginia, and these records 
have been obtained.  He has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

The Board observes that none of the VA examiners stated that 
the veteran's claims file was available for review; however, 
the Board does not find that this factor alone renders the 
examinations inadequate in this case.  The objective findings 
at the VA examination are what are relevant to the claim, and 
any knowledge the examiner gained from a review of the claims 
file would not alter the findings upon examination and 
testing of the veteran at that time.  Further, the October 
2002 and December 2002 examination reports reflect knowledge 
on the examiner's part of the prior examination results, 
thereby indicating that they had access to the veteran's VA 
medical records.  Accordingly, the Board finds the VA 
examination reports are not inadequate for rating purposes 
due to the lack of review of the claims file.  Moreover, as 
instructed by the Board's December 2006 Remand, the veteran 
was scheduled for another VA examination in January 2007 to 
determine the current nature and severity of his bilateral 
hearing loss.  However, the veteran canceled the appointment, 
indicating that he did not want the examination.  Based on 
the above analysis, the Board determines that a remand for 
another examination is unnecessary.  

With regard to the veteran's claim for service connection for 
a right hand disorder, the Board finds that a current VA 
examination to determine whether he has a right hand disorder 
as a result of his military service is not necessary to 
decide his claim.  Any current medical opinion linking such 
disability to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to a right hand disorder in 
service, there is no competent basis upon which to conclude 
that the veteran's current disability is related to service.  
In addition, no competent medical evidence suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that an examination is 
not necessary as there is sufficient medical evidence upon 
which the Board may base its decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Right hand disorder

The veteran contends that he sustained an injury to his right 
hand while shoving a round into the breach of a 105 Howitzer.  
Therefore, he argues that service connection is warranted for 
a right hand disorder.

Initially, the Board notes that the medical evidence of 
record reflects a diagnosis of degenerative joint disease of 
the right hand, shown by X-ray in August 2001.  Thus, the 
Board finds that the veteran has a current diagnosis of a 
right hand disorder.

However, service treatment records are negative for any 
complaint, treatment, or diagnosis of a right hand disorder.  
Moreover, the Board notes that the veteran filed a claim for 
VA disability benefits in June 1967, at which time he did not 
claim a right hand disorder.  The first reference to a right 
hand disorder in the record is dated in August 2001, over 34 
years after service discharge.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

With regard to a relationship between the veteran's current 
right hand disorder and his military service, as degenerative 
joint disease/arthritis was not present to compensable degree 
within one year of service discharge, service connection 
based on the statutory presumption is not warranted.  
Further, there is no competent medical evidence suggesting a 
relationship between the veteran's current right hand 
disorder and his military service.  The Board has considered 
the veteran's own statements regarding his claimed in-service 
etiology of his current right hand disorder.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's right hand 
disorder and service, he is also not entitled to service 
connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right hand disorder.  Therefore, his claim 
must be denied.

Bilateral hearing loss

The veteran's service-connected bilateral hearing loss is 
assigned a noncompensable rating evaluation pursuant to 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2007).  The 
veteran contends that his hearing loss is more severe than 
reflected by the currently assigned rating.   

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2007).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86. 

Multiple audiological evaluations are of record.  The veteran 
was afforded VA examinations in April 2002, October 2002, and 
December 2002, and an audiological evaluation dated in July 
2006 is also of record.  Initially, the Board observes that 
the examiner at the April 2002 VA examination indicated that 
the veteran's responses were inconsistent, and test 
reliability was poor.  The rationale for this finding was 
that the bone conduction thresholds were higher than the air 
conduction thresholds, and the pure tone average did not 
agree with the speech recognition scores.  Additionally, the 
October 2002 VA examiner indicated that he found that the 
veteran may have had some degree of hearing loss, but it was 
not possible to get an accurate assessment of his hearing 
based on the examination results.  Consequently, the Board 
finds that the results of these examinations do not provide 
an adequate basis upon which the veteran's service-connected 
bilateral hearing loss can be evaluated. 

However, the December 2002 VA examiner reported that the 
results of that exam were much more reliable than the results 
of the last evaluation (October 2002).  At that examination, 
the pure tone thresholds recorded, in decibels, were as 
follows:







HERTZ




1000
2000
3000
4000
RIGHT

25
30
65
70
LEFT

10
50
65
80

The average decibel loss was 53.70 decibels in the right ear 
and 51 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of a 92 percent in the right ear 
and 100 percent in the left ear.  Using Table VI, these 
audiometric test results show the veteran had Level I hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings 
for hearing impairment found in Table VII, Level I hearing 
acuity combined with Level I hearing acuity does not result 
in a rating in excess of 10 percent.  Id.  

In July 2006, a periodic re-evaluation of the veteran's 
hearing amplification was performed at a VA Medical Center.  
Pure tone thresholds at 1000, 2000, 3000, and 4000 were not 
reported individually, nor does the report indicate whether a 
Maryland CNC test was used to determine speech discrimination 
scores.  However, assuming that the evaluation meets the 
requirements of VA regulations, the Board observes that these 
evaluation results also do not support a rating in excess of 
10 percent.  Specifically, an average decibel loss of 40 was 
noted in the right ear, and an average decibel loss of 25 was 
noted in the left ear.  Speech recognition scores were 80 
percent in the right ear and 80 percent in the left ear.  
Using Table VI, these audiometric test results show the 
veteran had Level III hearing acuity in the right ear and 
Level II hearing acuity in the left ear.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found 
in Table VII, Level III hearing acuity combined with Level II 
hearing acuity does not result in a rating in excess of 10 
percent.  Id.  

The veteran has not submitted any further medical evidence 
indicating that his hearing loss disability is more severe 
than exhibited at any of the audiological evaluations of 
record.  Therefore, the Board finds that the veteran's 
demonstrated levels of hearing impairment do not support an 
increased rating evaluation.  The Board acknowledges the 
veteran's statements that his bilateral hearing loss warrants 
a higher rating evaluation; however, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, with respect to determining the 
severity of his service-connected bilateral hearing loss.  
See Espiritu; 38 C.F.R. §§ 3.159(a)(1), (2) (2007).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Such application of the Rating 
Schedule to the audiometric test results of record does not 
show that the veteran experiences a level of hearing 
impairment entitled to a compensable rating.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an increased rating for bilateral hearing 
loss, that doctrine is not applicable in this appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  
Therefore, the veteran's claim of entitlement to an increased 
rating must be denied.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  However, the Board finds no 
evidence that the veteran's service-connected bilateral 
hearing loss presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1) (2007).  The objective medical 
evidence of record shows that manifestations of the veteran's 
service-connected bilateral hearing loss do not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2007).  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Service connection for a right hand disorder is denied.

A rating in excess of 10 percent for service-connected 
bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


